DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
	A preliminary amendment to the claims has not been filed. Thus, Claims 1-7 filed on 11/16/2020 are currently pending and are under examination.

Specification
The disclosure is objected to because of the following informalities: the term “muy” (page 7, line 21) has to be replaced by “may”.  
Appropriate correction is required.

Claim Rejections - 35 USC § 112 – Written Description
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-3 and 5-7 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
MPEP § 2163 states that the purpose of the written description requirement is to ensure that the inventor had possession, as of the filing date of the application, of the specific subject matter later claimed. The MPEP lists factors that can be used to determine if sufficient evidence of possession has been furnished in the disclosure of the application. These include: (1) Actual reduction to practice, (2) Disclosure of drawings or structural chemical formulas, (3) Sufficient relevant identifying characteristics (such as: i. Complete structure, ii. Partial structure, iii. Physical and/or chemical properties, iv. Functional characteristics when coupled with a known or disclosed, and correlation between function and structure), (4) Method of making the claimed invention, (5) Level of skill and knowledge in the art, and (6) Predictability in the art. 
The claims broadly recite “low molecular weight fluorine compound” for the method of producing tetrafluoroethylene and/or hexafluoropropylene whereas the instant specification discloses in paragraph [0020] low molecular weight perfluoroalkane, perfluoroalkene or perfluoroalkyne as the low molecular weight fluorine compound in the production of tetrafluoroethylene and/or hexafluoropropylene. Thus, claimed genus of any low molecular weight fluorine compound.
Applicant’s attention is also directed to In re Shokal, 113 USPQ 283 (CCPA 1957), wherein it is stated:
It appears to be well settled that a single species can rarely, if ever, afford sufficient support for a generic claim.  In re Soll, 25 CCPA (Patents) 1309, 97 F2d 623, 38 USPQ 189; In re Wahlforss, 28 CCPA (Patents) 867, 117 F2d 270, 48 USPQ 397.  The decisions do not however fix any definite number of species which will establish completion of a generic invention and it seems evident therefrom that such number will vary, depending on the circumstances of particular cases.  Thus, in the case of small genus such as the halogens, consisting of four species, a reduction to practice of three, perhaps even two, might serve to complete the generic invention, while in the case of a genus comprising hundreds of species, a considerably larger number of reductions to practice would probably be necessary.

As stated in MPEP § 2163 II: If the application as filed does not disclose the complete structure (or acts of a process) of the claimed invention as a whole, determine whether the specification discloses other relevant identifying characteristics sufficient to describe the claimed invention in such full, clear, concise, and exact terms that a skilled artisan would recognize applicant was in possession of the claimed invention. The instant specification is devoid of a description for the numerous possible low molecular weight fluorine compounds in the production of tetrafluoroethylene and/or hexafluoropropylene. Thus, Applicants have failed to demonstrate possession of any low molecular weight fluorine compound to produce tetrafluoroethylene and/or hexafluoropropylene.  See Eli Lilly, 119 F.3d at 1568, 43 USPQ2d at 1406 (written In re Wilder, 736 F.2d 1516, 1521, 222 USPQ 369, 372-73 (Fed. Cir. 1984) (affirming a rejection for lack of written description because the specification does “little more than outline goals appellants hope the claimed invention achieves and the problems the invention will hopefully ameliorate”). 
Overall, what these statements indicate is that the Applicant must provide adequate description of such low molecular weight fluorine compound. The low molecular weight fluorine compound contemplated will not function to produce tetrafluoroethylene and/or hexafluoropropylene. Hence, the analysis above demonstrates that Applicants have not described the broadly recited low molecular weight fluorine compound in the production of tetrafluoroethylene and/or hexafluoropropylene. As such, the skilled artisan could not predict that Applicant possessed any additional species of low molecular weight fluorine compound (other than the low molecular weight fluorine described in the specification and set forth above) in the production of tetrafluoroethylene and/or hexafluoropropylene.
Thus it is concluded that the written description requirement is not satisfied.


Claim Rejections - 35 USC § 112 - Indefiniteness
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claims 1 and 4-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term "low" in the limitation “low molecular weight” of claim 1 is a relative term which renders the claim indefinite.  The term "low" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  The molecular weight of the fluorine compound has been rendered indefinite by the use of the term “low”.
Claims 4-7 have also been rendered indefinite for depending on Claim 1.


Claim Rejections – 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1 and 6-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mierdel (Mierdel, K. et al. “Energy and Resource Efficient Production of Fluoroalkenes in High Temperature Microreactors” ChemEngineering 2019, 3, 77; Published Sep. 24, 2019).
3 in a microreactor to produce TFE (tetrafluoroethylene) and HFP (hexafluoropropylene) (section 2.3, page 6).
Regarding Claim 6, Mierdel teaches that the microreactor has a channel cross section of 1 mm2 (page 5, line 1) and thus the diameter or width of the microreactor is 1 mm.
Regarding Claim 7, Mierdel teaches that the pyrolysis is conducted in the presence of N2 atmosphere (section 2.3, page 6).
Regarding Claim 1, Mierdel teaches pyrolysis reaction in a batch mode but fails to teach that the process is a continuous reaction. However MPEP § 2144.04 states that making a process continuous is prima facie obvious over the batch process and that it is directed to routine practices which require only an ordinary skill in the art. In re Dilnot, 319 F.2d 188, 138 USPQ 248 (CCPA 1963) (Claim directed to a method of producing a cementitious structure wherein a stable air foam is introduced into a slurry of cementitious material differed from the prior art only in requiring the addition of the foam to be continuous. The court held the claimed continuous operation would have been obvious in light of the batch process of the prior art.). As such, the instantly claimed continuous reaction is prima facie obvious over the batch reaction of Mierdel.
It is thus prima facie obvious to a skilled artisan before the effective filing date to produce at least one of tetrafluoroethylene and hexafluoropropylene by pyrolyzing a low molecular weight fluorine compound by continuous reaction in a microreactor in view of Mierdel.

Claims 1-3 and 5-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over International application number WO2016/002632A1 (WO’632 hereinafter; cited in IDS 11/16/2020, English translation attached herein) in view of Fairburn (Fairburn, J. A. et al. “Ultrapyrolysis of n-hexadecane in a novel micro-reactor” Fuel, 1990, vol. 69, pages 1537-1545).
Regarding Claim 1, WO’632 teaches a method for producing tetrafluoroethylene (TFP) and hexafluoropropylene (HFP), the method comprising pyrolysis of perfluoroalkanes (page 1).
Regarding Claims 2-3, WO’632 teaches that perfluoroalkanes are of the general formula CnF2n, wherein n is an integer of 4 to 28 (page 1, lines 25-28), and the pyrolysis of perfluorohexadecane has been exemplified in WO’632 (pages 6-8).
Regarding Claim 5, WO’632 teaches that the reaction is conducted at a temperature of 450 to 750 ºC (page 5, lines 166-168).
Regarding Claim 7, WO’632 teaches that the reaction is conducted in the presence of diluent such as nitrogen, helium, neon, carbon dioxide, etc. (page 5, lines 184-185).

Regarding Claim 1, WO’632 fails to teach that the reaction is conducted in a microreactor. The deficiency is cured by Fairburn.
Fairburn teaches ultrapyrolysis of n-hexadecane in a microreactor (millisecond furnace) to obtain ethylene (Fig. 1, page 1538). Fairburn teaches that ultrapyrolysis is known as ultra rapid pyrolysis under conditions of high temperature, very short reaction time, high heating rate and rapid product quench (tens of milliseconds), and that the st col, page 1537). Fairburn teaches that conducting the pyrolysis in the microreactor improves the operating conditions of pyrolysis where higher ethylene yield has been obtained due to high selectivity (Abstract) and that a high conversion of n-hexadecane is obtained at a very short reaction time of milliseconds (Fig. 3, page 1540).
Thus, a skilled artisan would have been motivated to use the microreactor of Fairburn in the pyrolysis reaction of WO’632 with a reasonable expectation of success in obtaining tetrafluoroethylene and hexafluoropropylene at high selectivity and thus high yield in a very short reaction time.
Furthermore, Fairburn teaches pyrolysis reaction in a batch mode but fails to teach that the process is a continuous reaction. However MPEP § 2144.04 states that making a process continuous is prima facie obvious over the batch process and that it is directed to routine practices which require only an ordinary skill in the art. In re Dilnot, 319 F.2d 188, 138 USPQ 248 (CCPA 1963) (Claim directed to a method of producing a cementitious structure wherein a stable air foam is introduced into a slurry of cementitious material differed from the prior art only in requiring the addition of the foam to be continuous. The court held the claimed continuous operation would have been obvious in light of the batch process of the prior art.). As such, the instantly claimed continuous reaction is prima facie obvious over the batch reaction of Fairburn.

Regarding Claim 6, Fairburn teaches that the diameter of the microreactor is 0.7 mm (2nd col on page 1538) whereas the claimed diameter is 1 mm to 20 mm. However, Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device. Hence, increasing the microreactor diameter of Fairburn to that of the claimed invention would yield nothing more than the predictable pyrolysis reaction.
 
It would thus have been prima facie obvious to a skilled artisan before the effective filing date of the instant invention to produce at least one of tetrafluoroethylene and hexafluoropropylene by pyrolyzing a low molecular weight fluorine compound by continuous reaction in a microreactor in view of the combination of WO’632 and Fairburn.

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over WO2016/002632A1 (WO’632 hereinafter) in view of Fairburn (Fairburn, J. A. et al. “Ultrapyrolysis of n-hexadecane in a novel micro-reactor” Fuel, 1990, vol. 69, pages 1537-1545) as applied to claims 1-3 and 5-7 above, and further in view of Patent application publication number US2011/0184214A1 (US’214 hereinafter).
The teachings of WO’632 and Fairburn have been set forth above. 

In accordance to MPEP § 2143, the Supreme Court in KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007) identified a number of rationales to support a conclusion of obviousness which are consistent with the proper “functional approach” to the determination of obviousness as laid down in Graham and discussed circumstances in which a patent might be determined to be obvious. In this case, at least prong (B) simple substitution of one known element for another to obtain predictable results applies.  
Hence, a simple substitution of starting fluorine compound of WO’632, perfluoroalkanes, with that of US’214, fluoropolymers containing repeating units derived from TFE or HFP, a skilled artisan would have nothing more but the reasonable expectation of success in obtaining tetrafluoropropene and hexafluoropropylene. Furthermore, a skilled artisan would have been motivated to use the microreactor of Fairburn in place of the reactor used in US’214 ([0025]) with a reasonable expectation of success in obtaining tetrafluoroethylene and hexafluoropropylene at a high selectivity and thus high yield in a very short reaction time.
.

Conclusion
Claims 1-7 are rejected and no claims are allowed.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEDHANIT W BAHTA whose telephone number is (571)270-7658.  The examiner can normally be reached on Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brandon Fetterolf can be reached on 571-272-2919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






/MEDHANIT W BAHTA/Primary Examiner, Art Unit 1622